224 S.W.3d 719 (2006)
In re Lawrence W. FEW.
No. 08-06-00084-CV.
Court of Appeals of Texas, El Paso.
April 20, 2006.
Lawrence W. Few, El Paso, pro se relator.
David R. McClure, El Paso, for Interested Party.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION PETITION FOR WRIT OF MANDAMUS
DAVID WELLINGTON CHEW, Justice.
Relator Lawrence W. Few has filed a pro se petition for writ of mandamus, complaining that the trial court is violating his due process rights by not allowing enough funds to be released from his estate in the pending divorce proceeding, thereby denying him his right to retain counsel of his choice in the pending divorce action and in other criminal cases. Further, Relator complains that the trial court has issued discovery sanction orders, which are overly broad, hostile and prejudicial to Relator, and affect his ability to prepare his defense. Mandamus will lie only to correct a clear abuse of discretion. Walker v. Packer, 827 S.W.2d 833, 840 (Tex.1992)(orig.proceeding). Moreover, there must be no other adequate remedy at law. Id. Relator has not provided a record that demonstrates his entitlement to relief. See Tex.R.App.P. 52.3(j)(1), 52.7(a). Based on the record before us, we are unable to conclude that Respondent clearly abused his discretion or that Relator has no other adequate remedy. Accordingly, we deny mandamus relief. See Tex.R.App.P. 52.8(a).
McCLURE, J., Not Participating.